Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered March 12, 2004, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that he was deprived of a fair trial by the trial court’s refusal to inquire, outside the jury’s presence, about a conversation between two of the prosecution’s witnesses, which occurred during a brief recess immediately after the first witness’s testimony and just prior to the second witness’s testimony. This argument is unpreserved for appellate review (see CPL 470.05 [2]; People v Iannelli, 69 NY2d 684, 685 [1986], cert denied 482 US 914 [1987]; People v Thomas, 50 NY2d 467, 473 [1980]; People v Jones, 284 AD2d 411 [2001]). Moreover, the defendant abandoned that argument by cross-examining the second witness without inquiring about the *680subject conversation (see People v Graves, 85 NY2d 1024, 1027 [1995]; cf. People v Perdomo, 280 AD2d 617 [2001]). In any event, the court’s ruling was a provident exercise of its discretion. Schmidt, J.P., Crane, Skelos and Lifson, JJ., concur.